DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2020 has been entered.

Status of Rejections 

Claims 1 and 3-20 are pending. Claims 12-19 are withdrawn. Claim 2 is cancelled. Amendments to claim 1 and the new claim 20 filed on 08/04/2020 are acknowledged. 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of 

Claims 1, 3-11, and 20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a polymer substance arranged for forming bonds with ionized particles, does not reasonably provide enablement for a polymer substance forming weak bonds with said ionized particles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:


    PNG
    media_image1.png
    28
    29
    media_image1.png
    Greyscale



(B) The nature of the invention; 

    PNG
    media_image1.png
    28
    29
    media_image1.png
    Greyscale


(C) The state of the prior art; 

    PNG
    media_image1.png
    28
    29
    media_image1.png
    Greyscale


(D) The level of one of ordinary skill; 

    PNG
    media_image1.png
    28
    29
    media_image1.png
    Greyscale


(E) The level of predictability in the art; 

    PNG
    media_image1.png
    28
    29
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    28
    29
    media_image1.png
    Greyscale



(G) The existence of working examples; and 

    PNG
    media_image1.png
    28
    29
    media_image1.png
    Greyscale


(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

    PNG
    media_image1.png
    28
    29
    media_image1.png
    Greyscale


In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 


	Regarding claim 26, no guidance has been provided in the specification, including the working examples, about which polymer substances form weak bonds with ionized particles. The prior art also does not provide any guidance, and there is no evidence that one of ordinary skill in the art would have known how to realize this subject matter without undue experimentation.

Claims 3-11 and 20 are rejected, because they also depend from the rejected claim 1. 	
	

Claims 1, 3-11, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 1, the term "weak bond" is a relative term which renders the claim indefinite.  The term "weak bond" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 3-11 and 20 are rejected, because they also depend from the rejected claim 1. 	


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.



“interception system” in claim 3, page 27, line 3.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structure described in the drawings as performing the claimed function of interception are valve(s) (see Fig. 10-13); 

“first elastically yielding elements” in claim 5.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structures described in the specification as performing the claimed function of elastically yielding are balls or pieces of a closed-cell foam material capable of containing a gas (e.g. air or nitrogen), (see Fig. 8 and paragraph 0115);

“second elastically yielding elements” in claims 6 and 7.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structures described in the specification as performing the claimed function of elastically 

“injection system” in claim 10.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structure described in the specification is a peristaltic pump (see paragraph 0180).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 3,219,567 (hereinafter called Lacey), in view of US patent no. 6,402,916 (hereinafter called Sampson). 

Regarding claims 1 and 20, Lacey discloses an apparatus for purifying a liquid, which comprises: a container 10 provided with at least one inlet opening 27 and with at least one outlet opening 28, and susceptible of being traversed by a liquid flow to be treated containing ionized particles (see Fig. 1-3; column 2, lines 33-36; and column 4, lines 15-18); at least one plurality of electrosorption membrane assemblies 11a (read on closed cells), each delimited by one anionic membrane 13a and one cationic membrane 12a (see Fig. 1-3 and the paragraph spanning columns 4 and 5), and such membranes 12a and 13a being perimetrically sealed to each other as at 36 with an interposed inner layer 14a (reads on an interposed first spacer) (see Fig. 3 and column 4, lines 68-74); wherein 

Lacey further discloses that a polymer substance having a large number of fixed positively and negatively charged functional groups, such as quaternized amine groups 

The polymer substance described by Lacey in column 5, lines 13-18 is considered to be a polyelectrolyte of poly-amphoteric type. However, Lacey does not explicitly teach that the polymer substance forms weak bonds with ionized particles.

As shown above in the 35 USC 112 (b) rejection, the term "weak bond" is a relative term which renders the claim indefinite.  The term "weak bond" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. However, for compact prosecution it is presumed for prior art rejection purpose it is presumed that functional groups like carboxylic acid and amines form weak bonds with ions in the water to be treated.

Sampson is directed to controlled regeneration of ion exchangers for the purification and pH adjustment of aqueous solutions using an electrolytic reactor containing a modified ion exchange material for electrolytically splitting the water and generating free radical hydroxyl, free radical hydrogen, regenerant hydroxyl ion and/or regenerant hydrogen ion (see column 1, lines 23-29). Sampson teaches that strong acid cation exchangers and 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Lacey by substituting the quaternized amine groups and sulfonic acid groups in the polyelectrolyte taught by Lacey with amines and carboxylic acids respectively as taught by Sampson, an thus form weak bonds with ions. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP 2144.06 (II). 

Regarding claims 3 and 4, Lacey further discloses that the apparatus for purifying a liquid further comprises a first conduit 32 for the extraction of purified liquid, and a second conduit 33 for the discharge of liquid with concentrated ionized particles, and such conduits 32 and 33 being connected to said outlet opening through a control valve 31 (reads on an interception system) to control the selective passage of said liquid flow into said first conduit 32 or into said second conduit 33 (see Fig. 1 and column 4, lines 20-25). Lacey further discloses that the control valve 31 (reads on an interception system) is capable of switching between an operating phase, in which they connect said outlet opening to said first conduit for the extraction of liquid purified with said electrodes charged to said first operating polarity; and a regeneration phase, in which they connect said outlet opening to said second conduit with said electrodes charged to said second 

Regarding claim 9, Lacey further discloses that said second conduit 33 for the discharge of waste liquid is connected to a storage tank (see column 4, lines 47-53). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by connecting said first conduit for the extraction of purified liquid to a storage tank. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 3,219,567 (hereinafter called Lacey), in view of US patent no. 6,402,916 (hereinafter called Sampson), as shown for claim 1 above, and further in view of Liang et al, US patent application publication no. 2012/0117789.

Lacey in view of Sampson does not explicitly teach having first elastically yielding means and second elastically yielding means to elastically respond to pressure difference variations to which the anionic and cationic membranes are subjected.  15  

Liang teaches that in an embodiment, the membranes may be sealed to the spacers with thermoplastic rubber (TPR) seals (reads on elastically yielding means) (see paragraph 0157).

.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 3,219,567 (hereinafter called Lacey), in view of US patent no. 6,402,916 (hereinafter called Sampson), as shown for claim 1 above, and further in view of Akahori et al, US patent application publication no. 2006/0076297.

Lacey in view of Sampson does not explicitly teach that said closed cells are25 provided with at least one hole to limit the internal overpressure and allow gas evacuation. 

Akahori teaches that an electrolytic cell is provided with a vent hole to limit the internal overpressure and allow gas evacuation (see paragraph 0261).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the apparatus taught by Lacey in view of Sampson by providing said closed cells25 with a vent hole to limit the internal overpressure and allow gas evacuation, 15as taught by Akahori. The selection of a known material based on its suitability for its intended use supported a . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 3,219,567 (hereinafter called Lacey), in view of US patent no. 6,402,916 (hereinafter called Sampson), as shown for claim 1 above, and further in view of Fu et al, US patent application publication no. 2014/0183045.

Lacey in view of Sampson does not explicitly teach injection system for introducing a dose of solubilizing product within said container (2).  

Fu teaches direct injection of hydrochloric acid into a catholyte stream, because it minimizes scaling risk (see paragraph 0073).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the apparatus taught by Lacey in view of Sampson by providing injection means for introducing a dose of hydrochloric acid (reads on solubilizing product) within said container, 15as taught by Fu. The person with ordinary skill in the art would have been motivated to make this modification, because Fu teaches that the advantage of the modification would be minimization of scaling risk (see paragraph 0073). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 3,219,567 (hereinafter called Lacey), in view of US patent no. 6,402,916 (hereinafter called Sampson), as shown for claim 1 above, and further in view of US patent application publication no. 2006/0231495 (hereinafter called Freydina), and US patent application publication no. 2014/0183045 (hereinafter called Fu).

Regarding claim 11, Lacey in view of Sampson does not explicitly comprise at least one conductivity meter connected to the outlet opening of the container, connected to the control unit.

Freydina teaches that in an electrodeionization device 610, a sensor 575, for example, a conductivity sensor is in fluidic communication with a stream 509 exiting a diluting compartment 511; and a controller may monitor the signal that is produced by the sensor 575 (see Fig. 11 and paragraph 0085). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the above-modified apparatus taught by Lacey in view of Sampson by adding a conductivity meter connected to the outlet opening of the container and to the control unit as taught by Freydina. The person with ordinary skill in the art would have been motivated to make this modification, because Fu teaches that the advantage of the modification would be facilitating delivery of water having a specific or predetermined water quality to a specific point of use (see column 14, lines 14-18).   

Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 1 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Allowable Subject Matter

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim 1.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 7 as a whole, including the limitation that said second elastically yielding means comprise two layers of electrodes electrically connected to each other with an elastically yielding layer interposed.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SALIL JAIN/Examiner, Art Unit 1795